PER CURIAM.
Each appellant seeks review of an allegedly excessive sentence imposed following his voluntary plea of guilty to an amended information charging attempted robbery contrary to Sections 812.13 and 777.04, Fla.Stat. (1975). The information as amended contained no allegations concerning use of a firearm, deadly weapon, or other weapon. See Sections 812.13(2)(a) and 812.13(2)(b), Fla.Stat. (1975). Each appellant was adjudicated guilty of attempted robbery.
The information as amended alleged an attempt to commit the offense proscribed by Section 812.13(2)(c) Fla.Stat. (1975). The maximum term of imprisonment for this offense is five years. Section 777.-04(4)(c), Fla.Stat. (1975). The sentences imposed on appellants are thus excessive and illegal. The sentences are vacated and the cases are remanded for proper sentencing under Sections 812.13(2)(c) and 777.04(4)(c), Fla.Stat. (1975). Appellants need not be present for resentencing.
BOYER, Acting C. J., and SMITH and BOOTH, JJ., concur.